 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN # 282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     JASON SOLOMON
 7
                               IN THE UNITED STATES DISTRICT COURT
 8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                         )   Case No. 2:18-cr-00022-TLN
11                                                     )
                        Plaintiff,                     )   STIPULATION AND ORDER TO
12                                                     )   CONTINUE PRESENTENCE SCHEDULE
     vs.                                               )   AND JUDGMENT & SENTENCING
13                                                     )
     JASON SOLOMON,                                    )   Date: January 17, 2019
14                                                     )   Time: 9:00 a.m.
                       Defendant.                      )   Judge: Hon. Troy L. Nunley
15                                                     )
                                                       )
16
            IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17
     Attorney, through Brian Fogerty, Assistant United States Attorney, counsel for Plaintiff, and
18
     Heather Williams, Federal Defender, through Assistant Federal Defender Jerome Price, counsel
19
     for Jason Solomon, that the sentencing hearing may be continued to February 21, 2019.
20
     Accordingly, it is further stipulated that the briefing schedule be continued as follows:
21
22          Informal Objections Due to Probation and Opposing
            Counsel no later than:                                            1/17/19
23
            The Presentence Report shall be filed with the Court
24
            and disclosed to counsel no later than:                           1/31/19
25
            The formal objection shall be filed with the Court
26          and served on the Probation Officer and opposing
            counsel no later than:                                            2/7/19
27
28

      Stipulation and Order to Continue PSR Schedule        -1-
 1          Reply or statement of non-opposition:                           2/14/19

 2          Judgment and Sentencing Date:                                   2/21/19
 3          This continuance is requested to allow defense counsel additional time to investigate
 4   mitigating evidence in preparation for the sentencing hearing. Probation is aware of this
 5   stipulation and does not oppose the request. The government has no objection or opposition to
 6   the continuance.
 7                                                     Respectfully submitted,
 8                                                     HEATHER E. WILLIAMS
                                                       Federal Defender
 9
10   Date: December 13, 2018                           /s/ Jerome Price
                                                       JEROME PRICE
11                                                     Assistant Federal Defender
                                                       Attorneys for Defendant
12                                                     JASON SOLOMON
13   Date: December 13, 2018                           MCGREGOR W. SCOTT
14                                                     United States Attorney

15                                                     /s/ Brian Fogerty
                                                       BRIAN FOGERTY
16                                                     Assistant United States Attorney
                                                       Attorney for Plaintiff
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue PSR Schedule     -2-
 1                                                     ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The Court orders
 4   that any informal objections due on January 17, 2019, the final Pre-Sentence Report disclosed on
 5   January 31, 2019, any formal objections due on February 7, 2019, any replies due on February
 6   14, 2019, and the sentencing hearing reset for February 21, 2019 at 9:30 a.m. before District
 7   Judge Troy L. Nunley.
 8
 9   IT IS SO ORDERED.
10
11   Dated: December 14, 2018
                                                               Troy L. Nunley
12                                                             United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue PSR Schedule    -3-
